                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   KARI MILLER, et al.,
                                  11                   Plaintiffs,                             No. C 19-00698 WHA

                                  12            v.
Northern District of California
 United States District Court




                                  13   PETER THOMAS ROTH, LLC, et al.,                         ORDER DENYING PLAINTIFFS'
                                                                                               MOTION TO CONTINUE
                                  14                   Defendants.                             DISCOVERY AND TRIAL
                                  15

                                  16         In this false advertising action against skincare company Peter Thomas Roth, Designs,

                                  17   Global, and Labs (“PTR Labs”), plaintiffs move for a continuance of discovery and trial (Dkt.

                                  18   No. 89). For the foregoing reasons, the motion is DENIED.

                                  19         Plaintiffs make six unavailing pleas:

                                  20         First, plaintiffs complain that the Court’s continuance of the class certification hearing

                                  21   derailed plaintiffs’ discovery plan. Specifically, “they had anticipated being able to utilize this

                                  22   Court’s guidance at the hearing to make determinations about the final stages of discovery and

                                  23   their needs at trial” (ibid. at 3). Plaintiffs should prepare their case before filing, pursue their

                                  24   discovery plan diligently, and react promptly to changes in circumstance — not wait for

                                  25   “guidance.”

                                  26         Second, plaintiffs complain that PTR Labs’ “premature motions for summary judgment,”

                                  27   filed November 6 (Dkt. No.) and November 25 (Dkt. No. 78), “complicate[] matters” (Dkt. No.

                                  28
                                   1   89 at 4). Hardly — by filing “premature” motions, PTR Labs showed its cards early and

                                   2   blessed plaintiffs with weeks of discovery knowing what the defense case actually is.

                                   3         Third, plaintiffs then complain the current schedule will complicate administration of

                                   4   class notice should plaintiffs move for summary judgment (id. at 4). Plaintiffs have not yet

                                   5   moved for summary judgment, so this issue is not ripe.

                                   6         Fourth, plaintiffs complain that they “had not anticipated that Defendants would file not

                                   7   one but two summary judgment motions in advance of the hearing on class certification” (id. at

                                   8   4). If plaintiffs believed PTR Labs’ dual-partial motions for summary judgment were a run-

                                   9   around the Civil Local Rules, they should have raised the objection promptly. Having not

                                  10   done so, the objection was waived.

                                  11         Fifth, plaintiffs complain “Defendants argued [in their summary judgment motions] that

                                  12   Plaintiffs did not have sufficient expert evidence to support their claims, requiring Plaintiffs to
Northern District of California
 United States District Court




                                  13   do work with their science expert to prepare initial reports that Plaintiffs had anticipated being

                                  14   able to do in January” (id. at 5). Defendants did not act out of the ordinary.

                                  15         Sixth, plaintiffs complain they will be busy in another trial in late December and early

                                  16   January (id. at 5). This is the first the Court has heard of the conflict. The list of counsel for

                                  17   plaintiffs is long enough to handle the problem.

                                  18         Plaintiffs’ motion is DENIED.

                                  19        IT IS SO ORDERED.

                                  20

                                  21   Dated: December 17, 2019.

                                  22

                                  23
                                                                                                WILLIAM ALSUP
                                  24                                                            UNITED STATES DISTRICT JUDGE
                                  25

                                  26

                                  27

                                  28
                                                                                        2
